DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Compact Disc Submission
The compact disc submission associated with this application has been entered.

Foreign Priority – Certified Copy Not Received
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 31 July 2019. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.


Specification
The instant specification discloses the following on page 2, paragraph 0009, relevant text reproduced below.

    PNG
    media_image1.png
    218
    587
    media_image1.png
    Greyscale

The examiner suspects that this may be a translation error from the original Chinese document, and what was meant to be disclosed is 2-bromoisobutyryl bromide.
In order to clarify the difference between the two compounds, the examiner notes that 2-bromoisobutyryl bromide has the following chemical structure, as of Liu et al. (Macromolecular Rapid Communications, Vol. 28, 2007, pages 329-333), page 330, relevant portion of figure 1 reproduced below.

    PNG
    media_image2.png
    101
    117
    media_image2.png
    Greyscale

As such, 2-bromoisobutyryl bromide is a highly reactive acyl bromide comprising a bromine atom bound to a carbon atom that is part of a carbonyl group. In contrast, 2-bromoisobutyl bromide would have been expected to have had the following structure.

    PNG
    media_image3.png
    105
    183
    media_image3.png
    Greyscale

The above-reproduced structure is an alkyl halide that would have been expected to have been much less reactive than the acyl halide set forth in Liu.
Applicant is encouraged to review the application to determine whether the correct chemical is 2-isobutyl bromide or 2-isobutyryl bromide.
With regard to making corrections to the specification, the examiner notes that where a U.S. application as originally filed was in a non-English language and an English translation thereof was subsequently submitted pursuant to 37 CFR 1.52(d), if there is an error in the English translation, applicant may rely on the disclosure of the originally filed non-English language U.S. application to support correction of an error in the English translation document. See MPEP 2163.07(II), third paragraph in section.

Claim Objections
Claims 10-15 are objected to because of the following informalities:  Claim 10 recites “2-bromoisobutyl bromide” e.g. as of the sixth and seventh line of the claim. This appears as if it may be in error, and the claim should recite “2-bromoisobutyryl bromide.”  Appropriate correction may be required. See the section above entitled “Specification” where this issue is explained in greater detail.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 recite a step of obtaining xanthan gum copolymer nanomicelles based on the method of claim 1. This lacks antecedent basis because claim 1 has been cancelled. For the purposes of examination under prior art, the examiner will examine claim 16 as if it recites obtaining xanthan gum copolymer nanomicelles based on the method of claim 10.
Additionally, it is unclear how the phrase “based on” further limits the claim. This is because it is unclear whether claim 16 actually requires all of the steps of claim 10, or recites that a particle having the structure of that made by the steps of claim 10 is obtained but does not actually recite that the steps of claim 10 must be carried out to meet the limitations of claim 16. 
For the purposes of examination under prior art, the examiner will examine claim 16 step (a) with the understanding that xanthan gum copolymer nanomicelles that have the structure of those prepared by claim 10 but were actually prepared by a different method are understood to meet the claim limitations. As such, step (a) of claim 16 will be interpreted as a product-by-process type limitation. See MPEP 2113 for an explanation of how product-by-process limitations are interpreted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “step 1)” “step 2”, “step 3” in claim 10 and “Step a)” “step b)” “step c)” and “step d)” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over University of Jiangnan (CN 107308112 A) in view of Abraham et al. (Methods in Enzymology, Vol. 391, 2005, pages 71-97).
As an initial matter, University of Jiangnan (CN 107308112 A) was written in Chinese. The examiner has provided a machine translation through Google translate. That machine translation was obtained at https://patents.google.com/patent/CN107308112A/en?oq=CN+110302155 on 3 August 2022. All of the subject matter cited in the machine translation is understood to have been present in the original Chinese document as of the publication of the Chinese document.
University of Jiangnan (hereafter referred to as Jiangnan) is drawn to a modified xanthan gum nanomicelle, as of Jiangnan, page 1, title and abstract. 
As to step (a), Jiangnan teaches providing such a nano-micelle, as of Jiangnan, paragraph bridging pages 3-4 of translation, reproduced below, wherein the below-reproduced text is a machine translation and does not necessarily have correct grammar.

1-1) phthalic anhydride modified xantham gum synthesizing amphipathic modified xantham gum polymer：
2g xanthans is dissolved in 200mL deionized waters, after mechanical agitation is uniform, 0.06g 4- dimethylamino pyrroles are added Pyridine, the 20mL acetone solns dissolved with 0.5g phthalic anhydrides are slowly dropped in above-mentioned xanthan gum solution, stirred, and are risen Temperature is cooled to room temperature after reacting 12h to 60 DEG C, is precipitated with 3 times of volume ethanols, and filtering, precipitation is washed three times, 60 DEG C with ethanol again Constant weight is dried under vacuum to, phthalic anhydride modified xanthan gum crude product is obtained; Deionized water dissolving crude product is used, is configured to 0.5w% solution, is moved in the bag filter that molecular cut off is 14000, deionized water is extracellular fluid dialysis, changes once saturating every 5h The outer liquid of analysis, dialysis treatment is no less than 72h, removes unreacted small molecule and catalyst, after dialysis sample is freeze-dried To amphipathic modified xantham gum polymer, sealing preserve.

The above-reproduced text is understood to be drawn to providing a nano-micelle.
As to step (b) of claim 16, Jiangnan teaches freeze-drying, as of the above-reproduced text and as of the top two lines on page 4 of the Google translation.
As to step (c) of claim 16, Jiangnan teaches providing a doxorubicin solution as of step 1-3 of Jiangnan on page 4 of the translation. Doxorubicin is an anti-cancer drug.
As to step (d) of claim 16, Jiangnan teaches mixing the doxorubicin and the xanthan gum as of Jiangnan, page 4 of the translation, step 1-3.
As to step (e), Jiangnan teaches dialysis on page 4 of the translation, section 1-2.
Jiangnan differs from the claimed invention because Jiangnan is silent as to the solvent in which the doxorubicin is dissolved, whereas the instant claims require that this be dissolved in methanol. Jiangnan also teaches that the dialysis is performed prior to mixing with the doxorubicin, whereas the instant claims recite dialysis being performed after such mixing.
Abraham et al. (hereafter referred to as Abraham) is drawn to liposomal doxorubicin, as of Abraham, page 71, title and abstract. Abraham teaches doxorubicin having been dissolved in methanol as of page 73, second paragraph below figure 1, and page 84, third and fourth lines, which indicate that methanol aids solubilization. As such, the skilled artisan would have concluded from Abraham that doxorubicin is soluble in methanol.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the method of Jiangnan to have dissolved doxorubicin in methanol, as of Abraham. Jiangnan teaches a method of preparing a xanthan micelle with doxorubicin encapsulated therein. The method of Jiangnan entails dissolving doxorubicin in a solvent, followed by introducing the doxorubicin to the xanthan. Jiangnan is silent as to what solvent is used to dissolve the doxorubicin; however, Abraham teaches that doxorubicin is soluble in methanol. As such, the skilled artisan would have been motivated to have dissolved the doxorubicin of Jiangnan in methanol in order to have combined it with the xanthan nanomicelle solution in a liquid environment to have predictably encapsulated the doxorubicin with a reasonable expectation of success.
As to claim 16, Jiangnan also differs from the claimed invention because the dialysis step in Jiangnan is conducted prior to mixing the xanthan with the active agent. In contrast, the claims require the dialysis to be conducted after mixing the xanthan with the active agent. Nevertheless, this difference is insufficient to result in a prima facie case of obviousness. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C). In this case, there do not appear to be unexpected results associated with the order of steps; as such, the instant claims are understood to be prima facie obvious over the combination of Jiangnan in view of Abraham despite the fact that the order of steps in Jiangnan differs from the claimed order of steps.
Also as to claim 16, the examiner notes that the xanthan of Jiangnan includes phthalate groups. In contrast, the instant claims do not recite the presence of phthalate. Nevertheless, the instant claims recite the transitional phrase “comprising”, and this transitional phrase is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03(I). As such, the claimed method does not exclude the phthalate groups present in the method of Jiangnan in view of Abraham.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over University of Jiangnan (CN 107308112 A) in view of Abraham et al. (Methods in Enzymology, Vol. 391, 2005, pages 71-97), the combination further in view of Hong et al. (US 2016/0008282 A1).
Jiangnan is drawn to a method for loading doxorubicin into a xanthan particle. Abraham teaches the use of methanol as a solvent for doxorubicin. See the rejection above over Jiangnan in view of Abraham.
None of the above references teach paclitaxel.
Hong et al. (hereafter referred to as Hong) is drawn to a micelle for drug delivery, as of Hong, title and abstract. Hong teaches paclitaxel and doxorubicin as chemotherapy agents, as of Hong, paragraph 0065.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted paclitaxel in place of doxorubicin in the method of Jiangnan. Jiangnan is drawn to a method for preparing a xanthan micelle and encapsulating an active agent therein. Jiangnan teaches encapsulating doxorubicin, which is an anti-cancer chemotherapy agent. Hong teaches that both paclitaxel and doxorubicin are chemotherapy agents. As such, the skilled artisan would have been motivated to have substituted paclitaxel in place of doxorubicin in order to have provided a xanthan nanomicelle predictably encapsulating an active agent that is predictably capable of providing chemotherapy and treating cancer with a reasonable expectation of success. The simple substitution of one known element (paclitaxel, as of Hong) in place of another (doxorubicin, as of Jiangnan) in order to have achieved predictable results (treatment of cancer via chemotherapy) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Subject Matter Free of Prior Art
Claims 10-15 are not subject to a prior art rejection.
As relevant prior art, the examiner cites University of Jiangnan (CN 107308112 A). Jiangnan, which was addressed in detail above, is drawn to a method of forming xanthan gum nano-micelles, as of Jiangnan, title and abstract. Jiangnan is addressed in greater detail in the rejections above.
Jiangnan differs from the invention of claim 10 for at least the following reasons. First, instant claim 10, step 2), recites combining xanthan gum with 2-bromoisobutyryl bromide. There would have been no motivation for the skilled artisan to have modified Jiangnan to have included this step. Secondly, Jiangnan does not teach mixing xanthan gum bromide with diacetone acrylamide, and does not teach adding tri[2-(dimethylamino)ethyl] amine and cuprous chloride. There would have been no motivation for the skilled artisan to have modified Jiangnan to have included this step.
See the next page for a proposed examiner’s amendment.

Proposed Examiner’s Amendment to the Claims
The examiner proposes the following claim amendments to place the instant application in condition for allowance. The examiner clarifies that the proposed amendments are set forth under the assumption that the claimed recitation of 2-bromoisobutyl bromide is a translation error and should state 2-bromoisobutyryl bromide. If this assumption is incorrect, the proposed examiner’s amendment may not be applicable.

X) Claim 10 is proposed to be amended in the following manner:
Claim 10 (Proposed Amendment): A method for making xanthan gum copolymer nanomicelles comprising: 
1) degrading xanthan gum in an aqueous solution so that dynamic viscosity of the xanthan gum aqueous solution is reduced as compared with non-degraded xanthan gum, then conducting drying, crushing and sieving to obtain degraded xanthan gum; 
2) dissolving the degraded xanthan gum obtained in step 1) in N, N- dimethylformamide to obtain a degraded xanthan gum solution, dissolving [[ ]] 2-bromoisobutyryl bromide in N, N-dimethylformamide in an ice bath under stirring to prepare [[ ]] 2-bromoisobutyryl bromide solution, mixing the [[ ]] 2-bromoisobutyryl bromide solution with the degraded xanthan gum solution and then triethylamine to carry out a reaction at room temperature, then conducting precipitation with ether, filtering, and drying to obtain xanthan gum bromide; 
3) dissolving the xanthan gum bromide obtained in step 2) in N, N- dimethylformamide to obtain a xanthan gum bromide solution in N, N-dimethylformamide, mixing diacetone acrylamide with the xanthan gum bromide solution in N, N- dimethylformamide in a reaction vessel, replacing air in the reaction vessel with nitrogen, then adding tri [2-(dimethylamino) ethyl] amine and cuprous chloride to the reaction vessel to carry out reaction at 55-65ºC for 3-5 hours, conducting precipitation by ether, filtering, washing, and drying to obtain xanthan gum copolymer, and 
4) dissolving the xanthan gum copolymer of step 3) in a polar organic solvent, then conducting filtering with a microporous filtration membrane to obtain filtered xanthan gum copolymer solution, adding water to the filtered xanthan gum copolymer solution until a micellar solution is formed, dialyzing the micellar solution in deionized water to obtain the gum copolymer nanomicelles.

X) No amendment to claim 11 is proposed.

X) No amendment to claim 12 is proposed 
The examiner notes that in this case, the recited compound is “2-bromoisobutyryl bromide.”

X) No amendment to claim 13 is proposed.

X) No amendment to claim 14 is proposed.

X) No amendment to claim 15 is proposed.

X) Claim 16 is proposed to be amended in the following manner:
Claim 16 (Proposed Amendment): A method of making anti-cancer drug-loaded nanoparticles comprising:
degrading xanthan gum in an aqueous solution so that dynamic viscosity of the xanthan gum aqueous solution is reduced as compared with non-degraded xanthan gum, then conducting drying, crushing and sieving to obtain degraded xanthan gum;
dissolving the degraded xanthan gum obtained in step 1) in N, N- dimethylformamide to obtain a degraded xanthan gum solution, dissolving 2-bromoisobutyryl bromide in N, N-dimethylformamide in an ice bath under stirring to prepare 2-bromoisobutyryl bromide solution, mixing the 2-bromoisobutyryl bromide solution with the degraded xanthan gum solution and then triethylamine to carry out a reaction at room temperature, then conducting precipitation with ether, filtering, and drying to obtain xanthan gum bromide;
dissolving the xanthan gum bromide obtained in step 2) in N, N- dimethylformamide to obtain a xanthan gum bromide solution in N, N-dimethylformamide, mixing diacetone acrylamide with the xanthan gum bromide solution in N, N-dimethylformamide in a reaction vessel, replacing air in the reaction vessel with nitrogen, then adding tri [2-(dimethylamino) ethyl] amine and cuprous chloride to the reaction vessel to carry out reaction at 55-65ºC for 3-5 hours, conducting precipitation by ether, filtering, washing, and drying to obtain xanthan gum copolymer,
dissolving the xanthan gum copolymer of step 3) in a polar organic solvent, then conducting filtering with a microporous filtration membrane to obtain filtered xanthan gum copolymer solution, adding water to the filtered xanthan gum copolymer solution until a micellar solution is formed, dialyzing the micellar solution in deionized water to obtain xanthan gum copolymer nanomicelles
[[ 
[[]] 5) freeze-drying the xanthan gum copolymer nanomicelles to obtain copolymer nanomicelles powder;
[[ ]] 6) dissolving an anticancer compound in methanol to make an anticancer drug solution;
[[ ]] 7) mixing the copolymer nanomicelles powder of step [[ ]] 5) with the anticancer drug solution of step [[ ]] 6) to obtain a mixture; and
[[ ]] 8) dialyzing the mixture of step [[ ]] 7) to obtain the anti-cancer drug-loaded nanoparticles.

X) No amendment to claim 17 is proposed.

Reasons Why Examiner’s Amendment is Proposed 
The examiner has provided the following rationale as to why the claim amendments set forth above have been proposed.
First, in the case of reduced viscosity, the amendments clarify that the viscosity is reduced relative to non-degraded xanthan gum. As best understood by the examiner, this proposed amendment does not appear to be required to overcome a rejection but is suggested to improve clarity of the claim.
Secondly, the proposed amendments correct the issue related to “2-bromoisobutyryl bromide.”
Third, the amendments to claim 16 amend the claim such that all of the steps of both claim 10 of making the xanthan gum nanomicelle and loading with drug are required by the claim. In view of these amendments, claim 16 overcomes the prior art for the same reason that claim 10 overcomes the prior art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612